 In the Matter of TEXTILEATHER CORPORATIONandFOREMEN'S ASSOCIA-TION OF AMERICA, CHAPTER 279 (INDEPENDENT)Case No. 8-R-2169.-Decided June 5, 1946Mr. Henry R. Bloch,of Toledo, Ohio, for the Company.Mr. Carl Brown,of Detroit,Mich., for the Union.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter 279 (Independent), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of Textileather Corporation, Toledo, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, Trial Ex-aminer. The hearing was held at Toledo, Ohio, on April 24, 1946. TheCompany 1 and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. At the hear-ing the Company moved to dismiss the petition on various grounds dis-cussed hereinafter.The Trial Examiner referred this motion to theBoard. For reasons stated,infra,the motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.IAt the outset of the hearing the Company announced that it was appearing specially tocontest the jurisdiction of the Board. However,notwithstanding this declaration,the Companyparticipated fully in the hearing.68 N. L.R. B., No. 66.475 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe entirerecord in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYTextileather Corporation is a Delaware corporation engaged in themanufacture of fabricated leather products, finished corduroys, and auto-motive headlinings at its plant in Toledo, Ohio. The Company uses rawmaterials consisting of cotton goods, corduroys, coated fabrics, andchemicals, of which approximately 90 percent is shipped to the Toledoplant from points outside the State of Ohio. The Company annuallymanufactures goods valued at more than $1,000,000, of which approxi-mately 95 percent represents shipments to points outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America,Chapter 279 (Independent), is alabor organization admitting to membership supervisory employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONOn or about February 6, 1946, the Union by letter requested recogni-tion as the collective bargaining representative of the Company's fore-men and assistant foremen in the unit hereinafter found appropriate.The Company did not answer the letter.In support of its motion to dismiss the petition, the Company con-tends,inter alia,that the foremen and assistant foremen herein involvedare not employees within the meaning of the Act. The arguments ad-vanced by the Company in support of its motion have been consideredin a number of previous cases. The Board has found,2 as have the courts,3that the definitions of "employer" and "employee" contained in the Actare not mutually exclusive ; that a foreman is an "employer" when he actsin the interests of his employer, but he is an "employee" when he acts inhis own interest, as when he seeks to better the terms and conditions ofhis employment. Inasmuch as the foreman and assistant foreman in thepresent proceeding are acting in their own interests, we find that they'SeeMatter of Federal-Mogul Corporation,66 NL. R B532, and cases cited therein.8N. L. R B. v Armour & Co.,154 F. (2d) 570 (C C. A. 10, November 5, 1945), 17 L R R.372; Jonej & Laughlin Steel Corporation, v. N. L. R. B.,146F. (2d) 833 (C. C. A. 5);N. L. R. B.v.Skinner&Kennedy Stationery Company,113 F. (2d) 667(C. C. A. 8). TEXTILEATHER CORPORATION477are employees within the definition contained in Section 2 (3) of theAct.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of foremen and assistant foremen in pro-duction,maintenance, power, and inspection departments. It wouldexclude supervisory employees who supervise clerical, technical, andsafety operations of the Company.The Company takes no position with respect to the composition ofthe unit but contends that (a) the Board lacks jurisdiction to find a unitof its foremen and assistant foremen appropriate allegedly because thesesupervisors are not employees within the meaning of the Act, (b) assum-ing that the Board has jurisdiction, it should as a matter of discretionrefuse to find such a unit appropriate, (c) the Union is not a labororganization within the meaning of the Act.We have considered allthese arguments in previous cases and found them, as we do here, tobe without merit.5There are approximately 13 foremen and 38 assistant foremen withinthe unit sought by the Union. Each foreman is generally in charge of 1or more departments. The departments operate on a 2- or 3-shift basis.The foreman is usually present only on the day shift. On other shifts anassistant foreman is in charge. Foremen and assistant foremen enjoyidentical privileges and have substantially the same authority except thatthe assistant foremen are subordinate to the foremen.We find that all foremen and assistant foremen in the production,maintenance, power, and inspection departments, excluding supervisoryemployees in the general office, technical, and safety departments, and allsupervisors above the rank of foremen constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in4Matter of The B F Goodrich Company,65N L. R.B 294, and casescited;Matter ofFederal-Mogul Corporation,supra,and cases cited therein.Matter of Jones & Laughlin Steel Corporation,66 N. L.R B.386;Matter ofFederal-MogulCorporation, supra,Matter of The Celote-r Corporation,66 N L.R. B744,Matterof The B F.Goodrich Company, supra; Matterof L. A.Young Spring&Wire Corporation,65 N. L. R. B.298 478DECISIONS OF NATIONALLABOR RELATIONS BOARDthe appropriateunitwho were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to thelimitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuanttoArticle III, Section 9, of National Labor RelationsBoard Rulesand Regulations- Series 3, as amended, it is herebyDIRECTED that, as part of the investigationto ascertainrepresenta-tives for thepurposesof collective bargaining with Textileather Cor-poration, Toledo, Ohio,an electionby secret ballot shall be conductedas earlyas possible,but not later than thirty (30) days from the dateof this Direction, under thedirectionand supervision of the RegionalDirector for the Eighth Region,acting inthismatter as agent for theNational LaborRelationsBoard,and subjecttoArticle III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriatein SectionIV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by Foremen's Association of America, Chapter 279 (Inde-pendent), for the purposes of collective bargaining.MR. GERARD D. REILLY,dissenting :For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,61 N. L. R. B. 4, I am constrained to dissent fromthe majority opinion in this case.